CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam Diversified Income Trust: We consent to the use of our report, dated November 11, 2016, included herein, with respect to the financial statements of Putnam Diversified Income Trust, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 24, 2017
